Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 11, 14 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 1,719,135 to Roessler
In Reference to Claim 1

Roessler is silent on the match between the sealing element and the housing.  BRI is given to the sealing gap, the sealing gap is merely a gap between two contacting element. A radial sealing gap will be obviously formed between the sealing element and the immersion pocket when the sealing element is assembled to the housing part. IF the Applicant considers the sealing gap has the novelty, the structure of the sealing gap shall be recited.
In Reference to Claim 2
Roessler discloses wherein the sealing element is integrally formed by the rotor. (As showed in Fig. 2)
In Reference to Claim 3
Roessler discloses the sealing element (Fig. 2, annotated by the examiner) positioned in the housing part (Fig. 2, 6 and 7) form an axial gap.
Roessler is silent on the match between the sealing element and the housing.  BRI is given to the axial gap, the axial gap is merely a gap between two contacting element. An axial gap will be obviously formed between the sealing element and the immersion pocket when the sealing element is assembled 
In Reference to Claim 11
Roessler discloses a delivery element support featuring at least one rotor slot (Fig. 2, 25); and at least one Page 3 of 9Application No. 16/291,489SSM-1019US Amendment filed June 7, 2021 In Reply to Office Action of March 11, 2021 delivery element (Fig. 2, 26) which is axially and radial guided in the rotor slot and which sub-divides the delivery space into at least two delivery cells.
In Reference to Claim 14
Roessler discloses the sealing element (Fig. 2, annotated by the examiner) is formed as an axial extension of the delivery element support, which extends axially out (As showed in Fig. 2) of the delivery space into the housing part.

    PNG
    media_image1.png
    454
    486
    media_image1.png
    Greyscale

Claims 1, 10, 15 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Publication 2013/0017114 to Nakamura in view of Roessler.
In Reference to Claims 1, 10 and 15 
Nakamura discloses a vacuum pump system, comprising: a first rotary pump featuring a delivery space (Fig. 2, 14)  in which at least one rotor is arranged which delivers a fluid from an inlet into the delivery space on a low-pressure side of the first rotary pump to an outlet from the delivery space on a high-pressure side of the first rotary pump; a second rotary pump, featuring a delivery space (Fig. 2, 16) in which at least one rotor is arranged which delivers a fluid from an inlet into the delivery space on a low-pressure side of the second rotary pump to an outlet from the delivery space on a high- pressure side of the second rotary pump; and a drive shaft for driving the rotary pumps, wherein the rotor of the first rotary pump and the rotor of the second rotary pump are connected, secured against axially shifting, to the drive shaft (Fig. 2, 56).
Nakamura discloses the lubricant is sent to bearings via the oil passage in the shaft. Therefore, the pump is lubricated via inward flow.
Nakamura does not teach the rotary pump as claimed in Claim 1.
Roessler teaches a rotary pump as claimed in Claim 1 (see the claim rejection above).
It would have been obvious to one with ordinary skill, in the art at the time of the invention, to modify the invention of Nakamura to incorporate teachings from Roessler.  Doing so, would result in the rotary pump design of Roessler being integrated into the design of Nakamura.  Nakamura has a system with vane type rotary pumps.  Roessler teaches rotary pump design with lower production cost, durable in operation and high efficiency (Line 15-19).
Claim 1 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over EP 2,626,510 to Al-Hasan in view of Roessler.
In Reference to Claims 1 and 16

Al-Hasan does not teach the vane pump as claimed in Claim 1.
Roessler discloses a rotary pump, comprising: a delivery space (Fig. 1, 19) comprising an inlet (Fig. 1, 30) on a low-pressure side and an outlet (Fig. 1, 31) on a high- pressure side of the pump; a rotor (Fig. 2, 20) which is arranged in the delivery space and delivers a fluid from the inlet into the delivery space to the outlet from the delivery space; at least one housing part (Fig. 1, 6 / 7) which delineates the delivery space at least axially; a drive shaft (Fig. 1, 22) which is connected in drive terms to the rotor; and at least one sealing element (Fig. 2, annotated by the examiner) which is connected, secured against shifting and/or rotating, to the drive shaft and/or rotor and, wherein the at least one sealing element exhibits (Fig. 2, 6/7) an outer diameter which is equal to an outer diameter of the rotor (Fig. 2, 20), wherein the at least one housing part axially seals the delivery space and forms a surface which axially faces the delivery space, wherein an immersion pocket (Fig. 2, annotated by the examiner) formed in the surface of the housing part, and wherein the at least one sealing element extends into the immersion pocket.
Roessler is silent on the match between the sealing element and the housing.  BRI is given to the sealing gap, the sealing gap is merely a gap between two contacting element. A radial sealing gap will be obviously formed between the sealing element and the immersion pocket when the sealing element is assembled to the housing part. IF the Applicant considers the sealing gap has the novelty, the structure of the sealing gap shall be recited.
It would have been obvious to one with ordinary skill, in the art at the time of the invention, to modify the invention of Al-Hasan to incorporate teachings from Roessler.  Doing so, would result in the rotary pump design of Roessler being integrated into the design of Al-Hasan.  Al-Hasan has a vane type vacuum pumps.  Roessler teaches a vane pump design with lower production cost, durable in operation and high efficiency (Line 15-19).
Allowable Subject Matter
Claims 4-9, 12, 13 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant's arguments filed 6/7/2021 have been fully considered but they are not persuasive. 
Starting on Page 6, the Applicant argues the 35 USC 102 and 103 claim rejections.  The argument is true.  However, the argument is based on the amended claims.  The argument is moot in terms of the new ground of rejection.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEMING WAN whose telephone number is (571)272-1410.  The examiner can normally be reached on Mon-Thur: 8 am to 6 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on 4692959278.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DEMING . WAN
Examiner
Art Unit 3748



/DEMING WAN/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        7/15/2021